Citation Nr: 0204929	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
pes planus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service from January 1988 to 
January 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
1999, a statement of the case was issued in November 1999, 
and a substantive appeal was received in November 1999.  The 
veteran testified at an RO hearing in October 1999.  


REMAND

Pursuant to the veteran's request, he was scheduled for a 
personal hearing in June 2002 before the Board in Washington, 
D.C.  However, in May 2002 the Board received a communication 
from the veteran to the effect that he was unable to appear 
for the June 2002 Board hearing.  He requested that he be 
scheduled for a Board hearing by means of videoconferencing 
instead.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

Schedule the veteran for a Board 
videoconference hearing.  The veteran 
should be notified of the date, time and 
place of such hearing.  After the hearing 
is conducted, or if the veteran either 
cancels the hearing or fails to appear, 
forward the case back to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




